       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 1 of 61




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

MONA GUNN,                         §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ANTON GUNN,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JAMAL GUNN,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JASON GUNN,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §   CIVIL ACTION NO. _______________
                                   §
and                                §
                                   §
AVINESH KUMAR,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
PRESHILLA CAPRICE KUMAR,           §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
THERESA EMBRY,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
HUGH PALMER,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
OLLESHA SMITH,                     §

                                   1
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 2 of 61




c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JACK SWENSON,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
DAISAAN MCDANIELS,                 §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
DIANE MCDANIELS,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
DOMINIQUE MCDANIELS,               §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
FREDERICA PHOENIX,                 §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
OLIVIA RUX,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
SARAH ESQUIVEL,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
SHARON PRIEPKE,                    §

                                   2
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 3 of 61




c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
CONNIE ALBRIGHT,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JEFFREY MCKEE,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
LORRIE TRIPLETT,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ANDREA TRIPLETT,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
SAVANNAH R. TRIPLETT,              §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
FREDDIE TRIPLETT,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
KEVIN TRIPLETT,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
SHARLA COSTELOW,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §

                                   3
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 4 of 61




Washington, D.C. 20036             §
                                   §
MICHAEL DILLON PRITCHARD,          §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
BRADY COSTELOW,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ETHAN COSTELOW,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
DOROTHY COSTELOW,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JOSEPH COSTELOW,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
MARION DIMAURO,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
CAROL DIMAURO,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
PATRICIA RYAN,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
ETTA PARLETT,
c/o Gibson Dunn & Crutcher LLP

                                   4
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 5 of 61




1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
LEROY PARLETT,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
MATTHEW PARLETT,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
HANNAH PARLETT,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
KERA MILLER,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
SANDRA FRANCIS,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
RONALD FRANCIS,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
DAVID FRANCIS,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JAMES FRANCIS,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §

                                   5
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 6 of 61




                                   §
KATHY BROWN,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
KEVIN ROY,                         §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
SEAN WALSH,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
DEBORAH SWENCHONIS,                §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
GARY SWENCHONIS,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
SHALALA SWENCHONIS,                §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
PATRICIA A. WIBBERLEY,             §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
THOMAS WIBBERLEY,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
TONI LEWIS,

                                   6
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 7 of 61




c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
NOAH CLODFELTER,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
SIMEONA SANTIAGO,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
JAIME OWENS,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ISABELLA OWENS,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
JACQUELINE SAUNDERS,               §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ISLEY SAUNDERS,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JOCELYN SAUNDERS,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §

                                   7
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 8 of 61




                                   §
and                                §
                                   §
MATTHEW SAIGER,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
TREMANE LIDE,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
RYAN SCHMALTZ,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JUSTIN CROWE,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JAMES PARLIER,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
LORI AUSTIN,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
TERRY DUFF,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
AARON TONEY,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
CARL WINGATE,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §

                                   8
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 9 of 61




Washington, D.C. 20036             §
                                   §
DAVID MORALES,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
EDWARD LOVE,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ERIC WILLIAMS,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
GINA BAEZINGER,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JEREMY STEWART,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JOHN BUCKLEY III,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
RICK HARRISON,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ROBERT MCTUREOUS,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
KAY MOORE,                         §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §

                                   9
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 10 of 61




                                   §
COREY REIER,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
JESSICA KRITZAS,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ELROY NEWTON,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ERIC KAFTKA,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
RICHARD E. SMITH,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
JAMISHA DAVIS,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
CHAUNTAVIA PETERKIN,               §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
DWIGHT THOMPSON,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
LATOYA BROWN,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §

                                   10
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 11 of 61




Washington, D.C. 20036             §
                                   §
and                                §
                                   §
CHRISTOPHER NOLF,                  §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
GAIL NOLF,                         §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
GREGORY NOLF,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
KEITH LORENSEN,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
LISA LORENSEN,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
MARTIN SONGER,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
SHELLY SONGER,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
MARGARET LOPEZ,                    §

                                   11
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 12 of 61




c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ANDY LOPEZ,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
TRACY SMITH, Individually and      §
as Personal Representative of      §
the Estate of RUBIN SMITH,         §
deceased,                          §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
SEAN POWELL,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
KENYA POWELL,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
STEVEN POWELL,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
ASHLEY MISCH,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
JEFFREY VINNEAU,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §

                                   12
       Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 13 of 61




Washington, D.C. 20036             §
                                   §
LINDA VINNEAU,                     §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
LAUREN CRAGO,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
PAUL ABNEY,                        §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
MADELINE TURLICH-KING,             §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
AMELIA GARTLEY,                    §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
and                                §
                                   §
CHAD ATWOOD,                       §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
GAYLA WILSON,                      §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §
HEATHER NICKELL,                   §
c/o Gibson Dunn & Crutcher LLP     §
1050 Connecticut Avenue, N.W.      §
Washington, D.C. 20036             §
                                   §

                                   13
      Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 14 of 61




and                             §
                                §
JASON PHILLIPS,                 §
c/o Gibson Dunn & Crutcher LLP  §
1050 Connecticut Avenue, N.W.   §
Washington, D.C. 20036          §
                                §
MARY PHILLIPS,                  §
c/o Gibson Dunn & Crutcher LLP  §
1050 Connecticut Avenue, N.W.   §
Washington, D.C. 20036          §
                                §
and                             §
                                §
MICHAEL RUSSELL,                §
c/o Gibson Dunn & Crutcher LLP  §
1050 Connecticut Avenue, N.W.   §
Washington, D.C. 20036          §
                                §
MICHELLE RUSSELL,               §
c/o Gibson Dunn & Crutcher LLP  §
1050 Connecticut Avenue, N.W.   §
Washington, D.C. 20036          §
                                §
CHRISTIAN RUSSELL,              §
c/o Gibson Dunn & Crutcher LLP  §
1050 Connecticut Avenue, N.W.   §
Washington, D.C. 20036          §
                                §
KARISSA RUSSELL,                §
c/o Gibson Dunn & Crutcher LLP  §
1050 Connecticut Avenue, N.W.   §
Washington, D.C. 20036          §
                                §
Plaintiffs                      §
                                §
v.                              §
                                §
THE ISLAMIC REPUBLIC OF IRAN, §
Ministry of Foreign Affairs     §
Imam Khomeini Square            §
Imam Khomeini Street            §
Tehran, Iran                    §
                                §
Defendant                       §
                               14
                 Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 15 of 61




                               PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

                 Plaintiffs, by and through their undersigned counsel, seek judgment against Defendant,

the Islamic Republic of Iran (“Iran”), pursuant to the Foreign Sovereign Immunities Act (FSIA),

28 U.S.C. § 1605A. For cause of action, Plaintiffs show the Court as follows.

                                          I.
                            PARTIES & NATURE OF THE ACTION

           1.1       Fifty-Eight (58) named Plaintiffs (hereinafter the “Surviving Family-Plaintiffs”)

    are immediate family members of United States Navy Sailors who were tragically killed in action

    (KIA) during the October 12, 2000 USS Cole terrorist attack in the Port of Aden, Yemen. The

    Surviving Family-Plaintiffs all suffered significant emotional trauma as a result of their tragic

    loss. These Plaintiffs have previously secured judgments against Sudan for its role in the USS

    Cole terrorist attack, see, e.g., Rux v. the Republic of Sudan, 495 F. Supp. 2d 541 (E.D. Va. 2007),

    and they now bring this suit to hold Defendant Iran liable for its role in the bombing.

           1.2       Thirty-four (34) named Plaintiffs (hereinafter the “Navy-Plaintiffs”) are former

    United States Navy Sailors who were stationed aboard or very close to 1 the USS Cole during the

    October 12, 2000 bombing of the ship. The Navy-Plaintiffs survived the bombing; however, they

    all suffered severe physical injuries and/or emotional trauma because of the terrorist attack.

           1.3       Lastly, twenty-two (22) named Plaintiffs (hereinafter the “Immediate Family-

    Plaintiffs”) are certain members of the Navy-Plaintiffs’ immediate family who maintain a long-

    standing personal relationship with the Navy-Plaintiff. Due to this close relationship, these

    Plaintiffs also experienced significant emotional trauma as a result of the USS Cole attack.




1
    See infra p. 39 (Richard Smith).
                                                     15
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 16 of 61




       1.4      Defendant Iran is a foreign state under § 28 U.S.C. §§ 1603(a) and 1605A.

       1.5      In Flanagan v. Islamic Republic of Iran, 87 F. Supp. 3d 93, 116–117 (D.D.C.

2015) (Contreras, J.), this Court found that Iran provided longstanding material support, including

financing and extensive technical training, to the terrorist organization Al-Qaeda and its infamous

founder, Osama Bin Laden. In turn, Al-Qaeda planned and executed the USS Cole bombing. Id.

at 117. For example, before the Cole bombing, Iran was “directly involved in establishing Al-

Qaeda’s Yemen network and supported training and logistics for Al-Qaeda in the Gulf region.”

Id. Thus, pursuant to 28 U.S.C. § 1605A(c), this Court held Iran liable for the damages suffered

by the family of a USS Cole sailor tragically killed in the attack. Id. at 116–117.

       1.6      Just as in Flanagan, Plaintiffs’ individual damages in this suit collectively arise

from Al-Qaeda’s extrajudicial killing and attempted extrajudicial killing of American sailors

stationed on or near the USS Cole, in which Iran played a material role. Accordingly, Plaintiffs

hereby file suit against Defendant Iran, as a state sponsor of terrorism under 28 U.S.C.

§ 1605A(c), for providing material support to Al-Qaeda and playing an instrumental role in the

organization’s successful execution of the USS Cole attack.

                                     II.
                     STANDING, JURISDICTION, AND VENUE

      2.1       Plaintiffs are all United States citizens and have standing to bring this FSIA action

under 28 U.S.C. § 1605A(a)(2)(A)(ii)(I). See Flanagan, 87 F. Supp. 3d at 112–113.

      2.2       Plaintiffs seek money damages for death and personal injuries caused by Iran’s

provision of significant material support and resources to Al-Qaeda. This support allowed Al-

Qaeda to execute acts of extrajudicial killing during the October 12, 2000 USS Cole bombings.

Thus, pursuant to the FSIA, 28 U.S.C. § 1605A, and related statutes; including the Torture

Victims Protection Act of 1991, Pub. L. No. 102–256, §3(a), 106 Stat. 73,73 (1992), 28 U.S.C.

                                                16
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 17 of 61




§ 1605A(h)(7), and 28 U.S.C. § 1605A(h)(3) (citing 18 U.S.C. § 2339A(b)(1)), Defendant Iran

is subject to suit in the courts of the United States and this Court may assert jurisdiction over

the subject matter of this Complaint. See Flanagan, 87 F. Supp. 3d at 113.

       2.3      Lastly, Iran is a foreign state within the meaning of 28 U.S.C. § 1391(f). Since

January 19, 1984, the United States has designated Iran as a state sponsor of terrorism pursuant

to Section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. § 2405(j)), Section 40

of the Arms Export Control Act (22 U.S.C. § 2870), and Section 620A of the Foreign Assistance

Act of 1961 (22 U.S.C. § 2371). See State Sponsors of Terrorism, U.S. DEPT.               OF   STATE,

available at https://www.state.gov/state-sponsors-of-terrorism/ (emphasis added).

       2.4      Because Iran was designated a state sponsor of terrorism both at the time of the

October 12, 2000 USS Cole attack and at the time this FSIA Complaint was filed, the Court

must exercise its subject matter jurisdiction and hear this claim under 28 U.S.C. §

1605A(a)(2)(A)(i)(I). See Doe v. Democratic People's Republic of Korea Ministry of Foreign

Affairs Jungsong-Dong, 414 F. Supp. 3d 109, 123 (D.D.C. 2019) (concluding that when a FSIA

Plaintiff satisfies § 1605A(a)(2), “[n]ot only does the Court have subject matter jurisdiction, it

must exercise that jurisdiction”).

       2.5      The Court may exercise personal jurisdiction over Iran upon:

                sending a copy of the summons and complaint and a notice of suit, together
                with a translation of each info the official language of the foreign state, by any
                form of mail requiring a signed receipt, to be addressed and dispatched by the
                clerk of the court to the head of the ministry of foreign affairs of the foreign state
                concerned.

28 U.S.C. § 1608(a)(3); Republic of Sudan v. Harrison, 139 S. Ct. 1048, 1054 (2019).

                Defendant Iran may therefore be properly served under the FSIA at the offices

of their respective head of the ministry of foreign affairs:


                                                 17
              Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 18 of 61




                                 The Islamic Republic of Iran
                                 The Ministry of Foreign Affairs
                                  Attn: Mohammad Javad Zarif
                                        Khomeini Avenue
                                      United Nations Street
                                          Tehran, Iran

        2.6      In the alternative, if service cannot be made within 30 days under 28 U.S.C.

 § 1608(a)(3), service may be perfected under 28 U.S.C. § 1608(a)(4). Estate of Hirshfeld v.

 Islamic Republic of Iran, No. CV 15-1082 (CKK), 2017 WL 361062, at *2 (D.D.C. Jan. 25,

 2017) (Kollar-Kotelly, J.); see also Flanagan, 87 F. Supp. 3d at 114 (noting that service via §

 1608(a)(4) was necessary because the U.S. does not maintain diplomatic relations with Iran).

        2.7      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(f)(4).

                                    III.
                      THE SURVIVING FAMILY-PLAINTIFFS

       The following Plaintiffs are immediate family members of Navy Sailors who were

tragically killed in action during the October 12, 2000 USS Cole terrorist attack.

 A.     The Late Cherone Louis Gunn Family

        3.1      Plaintiff Mona Gunn is a United States citizen and currently resides in the State

 of South Carolina. Mona is the mother of Signalman Seaman Recruit Cherone L. Gunn,

 deceased. Cherone L. Gunn, a U.S. citizen from Rex, Georgia, served in the U.S. Navy and

 was tragically killed during the USS Cole attack. Because of Cherone’s untimely death, Mona

 Gunn suffers from mental anguish, bereavement, grief, and loss of society and comfort.

        3.2      Plaintiff Anton Gunn is a United States citizen and currently resides in the State

 of South Carolina. Anton is Cherone L. Gunn’s brother. Because of Cherone’s untimely death,

 Anton Gunn suffers from mental anguish, bereavement, grief, and loss of society and comfort.




                                                 18
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 19 of 61




       3.3      Plaintiff Jamal Gunn is a United States citizen and currently resides in the State

of South Carolina. Jamal is Cherone L. Gunn’s brother. Because of Cherone’s untimely death,

Jamal Gunn suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.4      Plaintiff Jason Gunn is a United States citizen and currently resides in the State

of South Carolina. Jason is Cherone L. Gunn’s brother. Because of Cherone’s untimely death,

Jason Gunn suffers from mental anguish, bereavement, grief, and loss of society and comfort.

B.     The Late Lakiba Nicole Palmer Family

       3.5      Plaintiff Avinesh Kumar is a United States citizen and currently resides in the

State of California. Avinesh is the husband of Seaman Recruit Lakiba Nicole Palmer,

deceased. Lakiba Palmer, a U.S. citizen from San Diego, California, served in the U.S. Navy

and was tragically killed during the USS Cole attack. Because of Lakiba’s untimely death,

Avinesh Kumar suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.6      Preshilla Caprice Kumar is a United States citizen and currently resides in the

State of California. Preshilla is Lakiba Palmer’s daughter. Because of Lakiba’s untimely death,

Preshilla Caprice Kumar suffers from mental anguish, bereavement, grief, and loss of society

and comfort.

       3.7      Plaintiff Theresa Embry is a United States citizen and currently resides in the

State of California. Theresa is Lakiba Palmer’s mother. Because of Lakiba’s untimely death,

Theresa Embry suffers from mental anguish, bereavement, grief, and loss of society and

comfort.




                                                19
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 20 of 61




       3.8      Plaintiff Hugh Palmer is a United States citizen and currently resides in the

State of California. Hugh is Lakiba Palmer’s father. Because of Lakiba’s untimely death, Hugh

Palmer suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.9      Plaintiff Ollesha Smith is a United States citizen and currently resides in the

State of California. Ollesha is Lakiba Palmer’s sister. Because of Lakiba’s untimely death,

Ollesha Smith suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.10     Plaintiff Jack Swenson is a United States citizen and currently resides in the

State of Nevada. Jack is Lakiba Palmer’s brother. Because of Lakiba’s untimely death, Jack

Swenson suffers from mental anguish, bereavement, grief, and loss of society and comfort.

C.     The Late James Rodrick McDaniels Family

       3.11     Plaintiff Daisaan McDaniels is a United States citizen and currently resides in

the State of Virginia. Daisaan is the son of Seaman James Rodrick McDaniels, deceased. James

McDaniels, a U.S. citizen from Norfolk, Virginia, served in the U.S. Navy and was tragically

killed during the USS Cole attack. Because of James’ untimely death, Daisaan McDaniels

suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.12     Plaintiff Diane McDaniels is a United States citizen and currently resides in the

State of Virginia. Diane is James Rodrick McDaniels’ mother. Because of James’ untimely

death, Diane McDaniels suffers from mental anguish, bereavement, grief, and loss of society

and comfort.

       3.13     Plaintiff Dominique McDaniels is a United States citizen and currently resides

in the State of Virginia. Dominque is James Rodrick McDaniels’ sister. Because of James’




                                                20
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 21 of 61




untimely death, Dominque McDaniels suffers from mental anguish, bereavement, grief, and

loss of society and comfort.

       3.14    Plaintiff Frederica Phoenix is a United States citizen and currently resides in

the State of Virginia. Frederica is James Rodrick McDaniels’ sister. Because of James’

untimely death, Frederica Phoenix suffers from mental anguish, bereavement, grief, and loss

of society and comfort.

D.     The Late Kevin Shawn Rux Family

       3.15    Plaintiff Olivia Rux is a United States citizen and currently resides in the State

of Virginia. Olivia is the wife of Electronics Warfare Technician 2nd Class Kevin Shawn Rux,

deceased. Kevin Rux, a U.S. citizen from Portland, North Dakota, served in the U.S. Navy and

was tragically killed during the USS Cole attack. Because of Kevin's untimely death, Olivia

Rux suffers from mental anguish, bereavement, grief, and loss of society and comfort.

E.     The Late Timothy Lee Gauna Family

       3.16    Plaintiff Sarah Esquivel is a United States citizen and currently resides in the

State of Texas. Sarah Esquivel is the mother of Information Systems Technician Seaman

Timothy Lee Gauna, deceased. Timothy Gauna, a U.S. citizen from Rice, Texas, served in the

U.S. Navy and was tragically killed during the USS Cole attack. Because of Timothy’s

untimely death, Sarah Esquivel suffers from mental anguish, bereavement, grief, and loss of

society and comfort.

F.     The Late Marc Ian Nieto Family

       3.17    Plaintiff Sharon Priepke is a United States citizen and currently resides in the

State of Indiana. Sharon Priepke is the mother of Engineman 2nd Class Mark Nieto, deceased.

Mark Nieto, a U.S. citizen from Fond du Lac, Wisconsin, served in the U.S. Navy and was


                                               21
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 22 of 61




tragically killed during the USS Cole attack. Because of Mark’s untimely death, Sharon

Priepke suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.18    Plaintiff Connie Albright is a United States citizen and currently resides in the

State of Indiana. Connie Albright is Mark Nieto’s sister. Because of Mark’s untimely death,

Connie Albright suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.19    Plaintiff Jeffrey McKee is a United States citizen and currently resides in the

State of Illinois. Jeffrey McKee is Mark Nieto’s brother. Because of Mark’s untimely death,

Jeffrey McKee suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

G.     The Late Andrew R. Triplett Family

       3.20    Plaintiff Lorrie Triplett is a United States citizen and currently resides in the

State of Virginia. Lorrie is the wife of Ensign Andrew Triplett, deceased. Andrew Triplett, a

U.S. citizen from Macon, Mississippi, served in the U.S. Navy and was tragically killed during

the USS Cole attack. Because of Andrew’s untimely death, Lorrie Triplett suffers from mental

anguish, bereavement, grief, and loss of society and comfort.

       3.21    Plaintiff Andrea Triplett is a United States citizen and currently resides in the

State of Virginia. Andrea Triplett is Andrew Triplett’s daughter. Because of Andrew’s

untimely death, Andrea Triplett suffers from mental anguish, bereavement, grief, and loss of

society and comfort.

       3.22    Plaintiff Savannah Triplett is a United States citizen and currently resides in the

State of Virginia. Savannah Triplett is Andrew Triplett’s mother. Because of Andrew’s




                                                22
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 23 of 61




untimely death, Savannah Triplett suffers from mental anguish, bereavement, grief, and loss

of society and comfort.

       3.23    Plaintiff Freddie Triplett is a United States citizen and currently resides in the

State of Michigan. Freddie Triplett is Andrew Triplett’s brother. Because of Andrew’s

untimely death, Freddie Triplett suffers from mental anguish, bereavement, grief, and loss of

society and comfort.

       3.24    Plaintiff Kevin Triplett is a United States citizen and currently resides in the

State of Michigan. Kevin Triplett is Andrew Triplett’s brother. Because of Andrew’s untimely

death, Kevin Triplett suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

H.     The Late Richard Costelow Family

       3.25    Plaintiff Sharla Costelow is a United States citizen and currently resides in the

State of Texas. Sharla is the wife of Chief Petty Officer Richard Costelow, deceased. Richard

Costelow, a U.S. citizen from Morrisville, Pennsylvania, served in the U.S. Navy and was

tragically killed during the USS Cole attack. Because of Richard’s untimely death, Sharla

Costelow suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.26    Plaintiff Michael Dillon Pritchard is a United States citizen and currently

resides in the State of Colorado. Michael Pritchard is Richard Costelow’s son. Because of

Richard’s untimely death, Michael Pritchard suffers from mental anguish, bereavement, grief,

and loss of society and comfort.

       3.27    Plaintiff Brady Costelow is a United States citizen and currently resides in the

State of Colorado. Brady Costelow is Richard Costelow’s son. Because of Richard’s untimely




                                               23
          Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 24 of 61




death, Brady Costelow suffers from mental anguish, bereavement, grief, and loss of society

and comfort.

       3.28    Plaintiff Ethan Costelow is a United States citizen and currently resides in the

State of Texas. Ethan Costelow is Richard Costelow’s son. Because of Richard’s untimely

death, Ethan Costelow suffers from mental anguish, bereavement, grief, and loss of society

and comfort.

       3.29    Plaintiff Dorothy Costelow is a United States citizen and currently resides in

the State of Pennsylvania. Dorothy is Richard Costelow’s mother. Because of Richard’s

untimely death, Dorothy Costelow suffers from mental anguish, bereavement, grief, and loss

of society and comfort.

       3.30    Plaintiff Joseph Costelow is a United States citizen and currently resides in the

State of Pennsylvania. Joseph Costelow is Richard Costelow’s brother. Because of Richard’s

untimely death, Joseph Costelow suffers from mental anguish, bereavement, grief, and loss of

society and comfort.

       3.31    Plaintiff Marion DiMauro is a United States citizen and currently resides in the

State of Pennsylvania. Marion DiMauro is Richard Costelow’s sister. Because of Richard’s

untimely death, Marion DiMauro suffers from mental anguish, bereavement, grief, and loss of

society and comfort.

       3.32    Plaintiff Carol DiMauro is a United States citizen and currently resides in the

State of Pennsylvania. Carol DiMauro is Richard Costelow’s sister. Because of Richard’s

untimely death, Carol DiMauro suffers from mental anguish, bereavement, grief, and loss of

society and comfort.




                                               24
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 25 of 61




       3.33    Plaintiff Patricia Ryan is a United States Citizen and currently resides in the

State of Vermont. Patricia is Richard Costelow’s sister. Because of Richard’s untimely death,

Patricia Ryan suffers from mental anguish, bereavement, grief, and loss of society and comfort.

I.     The Late Joshua Langdon Parlett Family

       3.34    Plaintiff Etta Parlett is a United States citizen and currently resides in the State

of Maryland. Etta is the mother of Engineman Fireman Joshua Parlett, deceased. Joshua

Parlett, a U.S. citizen from Churchville, Maryland, served in the U.S. Navy and was tragically

killed during the USS Cole attack. Because of Joshua’s untimely death, Etta Parlett suffers

from mental anguish, bereavement, grief, and loss of society and comfort.

       3.35    Plaintiff LeRoy Parlett is a United States citizen and currently resides in the

State of Maryland. LeRoy is Joshua Parlett’s father. Because of Joshua’s untimely death,

LeRoy Parlett suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.36    Plaintiff Matthew Parlett is a United States citizen and currently resides in the

State of Maryland. Matthew is Joshua Parlett’s brother. Because of Joshua’s untimely death,

Matthew Parlett suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.37    Plaintiff Hannah Parlett is a United States citizen and currently resides in the

State of Maryland. Hannah is Joshua Parlett’s sister. Because of Joshua’s untimely death,

Hannah Parlett suffers from mental anguish, bereavement, grief, and loss of society and

comfort.




                                                25
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 26 of 61




       3.38    Plaintiff Kera Miller is a United States citizen and currently resides in the State

of Maryland. Kera Miller is Joshua Parlett’s sister. Because of Joshua’s untimely death, Kera

Miller suffers from mental anguish, bereavement, grief, and loss of society and comfort.

J.     The Late Lakeina Monique Francis Family

       3.39    Plaintiff Sandra Francis is a United States citizen and currently resides in the

State of North Carolina. Sandra is the mother of Mess Management Specialist Lakeina Francis,

deceased. Lakeina Francis, a U.S. citizen from Woodleaf, North Carolina, served in the U.S.

Navy and was tragically killed during the USS Cole attack. Because of Lakeina’s untimely

death, Sandra Francis suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.40    Plaintiff Ronald Francis is a United States citizen and currently resides in the

State of North Carolina. Ronald is Lakeina Francis’ father. Because of Lakeina’s untimely

death, Ronald Francis suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.41    Plaintiff David Francis is a United States citizen and currently resides in the

State of North Carolina. David is Lakeina Francis’ brother. Because of Lakeina’s untimely

death, David Francis suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.42    Plaintiff James Francis is a United States citizen and currently resides in the

State of North Carolina. James is Lakeina Francis’ brother. Because of Lakeina’s untimely

death, James Francis suffers from mental anguish, bereavement, grief, and loss of society and

comfort.




                                                26
          Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 27 of 61




K.     The Late Patrick Howard Roy Family

       3.43   Plaintiff Kathy Brown is a United States citizen and currently resides in the

State of Maryland. Kathy is the mother of Fireman Apprentice Patrick Roy, deceased. Patrick

Roy, a U.S. citizen from Hudson, New York, served in the U.S. Navy and was tragically killed

during the USS Cole attack. Because of Patrick’s untimely death, Kathy Brown suffers from

mental anguish, bereavement, grief, and loss of society and comfort.

       3.44   Plaintiff Kevin Roy is a United States citizen and currently resides in the State

of Virginia. Kevin is Patrick Roy’s brother. Because of Patrick’s untimely death, Kevin Roy

suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.45   Plaintiff Sean Walsh is a United States citizen and currently resides in the State

of Maryland. Sean Walsh is Patrick Roy’s brother. Because of Patrick’s untimely death, Sean

Walsh suffers from mental anguish, bereavement, grief, and loss of society and comfort.

L.     The Late Gary Graham Swenchonis, Jr. Family

       3.46   Plaintiff Deborah Swenchonis is a United States citizen and currently resides

in the State of Texas. Deborah is the mother of Fireman Gary Swenchonis, Jr., deceased. Gary

Swenchonis, Jr., a U.S. citizen from Rockport, Texas, served in the U.S. Navy and was

tragically killed during the USS Cole attack. Because of her son’s untimely death, Deborah

Swenchonis suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.47   Plaintiff Gary Swenchonis is a United States citizen and currently resides in

the State of Texas. Gary Swenchonis is Gary Swenchonis, Jr.’s father. Because of his son’s

untimely death, Gary Swenchonis suffers from mental anguish, bereavement, grief, and loss

of society and comfort.




                                              27
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 28 of 61




       3.48    Plaintiff Shalala Swenchonis is a United States citizen and currently resides in

the State of Texas. Shalala Swenchonis is Gary Swenchonis, Jr.’s sister. Because of Gary’s

untimely death, Shalala Swenchonis suffers from mental anguish, bereavement, grief, and loss

of society and comfort.

M.     The Late Craig Bryan Wibberley Family

       3.49    Plaintiff Patricia A. Wibberley is a United States citizen and currently resides

in the State of Maryland. Patricia is the mother of Seaman Apprentice Craig Wibberley,

deceased. Craig Wibberley, a U.S. citizen from Williamsport, Maryland, served in the U.S.

Navy and was tragically killed during the USS Cole attack. Because of Craig’s untimely death,

Patricia Wibberley suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.50    Plaintiff Thomas Wibberley is a United States citizen and currently resides in

the State of Maryland. Thomas is Craig Wibberley’s father. Because of Craig’s untimely death,

Thomas Wibberley suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.51    Plaintiff Toni Lewis is a United States citizen and currently resides in the State

of Maryland. Toni Lewis is Craig Wibberley’s sister. Because of Craig’s untimely death, Toni

Lewis suffers from mental anguish, bereavement, grief, and loss of society and comfort.

N.     The Late Kenneth Eugene Clodfelter Family

       3.52    Plaintiff Noah Clodfelter is a United States citizen and currently resides in the

State of Virginia. Noah is the son of Hull Maintenance Technician 3rd Class Kenneth

Clodfelter, deceased. Kenneth Clodfelter, a U.S. citizen from Mechanicsville, Virginia, served

in the U.S. Navy and was tragically killed during the USS Cole attack. Because of Kenneth’s


                                               28
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 29 of 61




untimely death, Noah Clodfelter suffers from mental anguish, bereavement, grief, and loss of

society and comfort.

O.     The Late Ronchester Mananga Santiago Family

       3.53    Plaintiff Simeona Santiago is a United States citizen and currently resides in

the State of Texas. Simeona is the mother of Mess Management Specialist 3rd Class

Ronchester Santiago, deceased. Ronchester Santiago, a U.S. citizen from Kingsville, Texas,

served in the U.S. Navy and was tragically killed during the USS Cole attack. Because of

Ronchester’s untimely death, Simeona Santiago suffers from mental anguish, bereavement,

grief, and loss of society and comfort.

P.     The Late Ronald Scott Owens Family

       3.54    Plaintiff Jaime Owens is a United States citizen and currently resides in the

State of Florida. Jaime is the wife of Electronics Warfare Technician 3rd Class Ronald Scott

Owens, deceased. Owens, a U.S. citizen from Vero Beach, Florida, served in the U.S. Navy

and was tragically killed during the USS Cole attack. Because of Ronald’s untimely death,

Jaime Owens suffers from mental anguish, bereavement, grief, and loss of society and comfort.

       3.55    Plaintiff Isabella Owens is a United States citizen and currently resides in the

State of Tennessee. Isabella is Ronald Owens’ daughter. Because of Ronald’s untimely death,

Isabella Owens suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

Q.     The Late Timothy Lamont Saunders Family

       3.56    Plaintiff Jacqueline Saunders is a United States citizen and currently resides in

the State of Virginia. Jacqueline is the wife of Operations Specialist 2nd Class Timothy

Lamont Saunders, deceased. Saunders, a U.S. citizen from Ringgold, Virginia, served in the


                                               29
            Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 30 of 61




U.S. Navy and was tragically killed during the USS Cole attack. Because of Timothy’s

untimely death, Jacqueline Saunders suffers from mental anguish, bereavement, grief, and loss

of society and comfort.

       3.57     Plaintiff Isley Saunders is a United States citizen and currently resides in the

State of Virginia. Isley is Timothy Saunders’ daughter. Because of Timothy’s untimely death,

Isley Saunders suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       3.58     Plaintiff Jocelyn Saunders is a United States citizen and currently resides in the

State of Virginia. Jocelyn is Timothy Saunders’ daughter. Because of Timothy’s untimely

death, Jocelyn Saunders suffers from mental anguish, bereavement, grief, and loss of society

and comfort.

                                    IV.
            THE NAVY-PLAINTIFFS & IMMEDIATE FAMILY-PLAINTIFFS

      The following Plaintiffs are former U.S. Navy Sailors who were stationed aboard or very

near to the USS Cole and survived the October 12, 2000 attack, along with certain members of

their immediate family.

      4.1      Plaintiff Matthew Saigger is a United States citizen and currently resides in the

State of Texas. Saigger served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Saigger was on duty near the overflow

station for fueling. Because of his proximity to the ocean, Saigger witnessed Al Qaeda

terrorists maneuver a small boat to the port side of the USS Cole, parallel to the ship.

Unbeknownst to Saigger, the small boat was loaded with explosives. After the terrorists

detonated the explosives, Saigger was lifted up in the air and landed directly on his knee. He

was also struck by post-blast debris. Because of the USS Cole attack, Saigger currently suffers

                                                30
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 31 of 61




arthritis in his knee, a compressed vertebrae, ringing in his ears, and Post-Traumatic Stress

Disorder (PTSD). He is rated 70% disabled by the Department of Veteran Affairs (VA).

       4.2      Plaintiff Tremane Lide is a United States citizen and currently resides in the

State of Virginia. Lide served in the United States Navy and was stationed aboard the USS Cole

at the time of the attack. Prior to the bombing, Lide was on the very top of the ship near the

Harpoon missiles. Because of the force of the explosion and the overall trauma he experienced

during the Cole attack, Lide currently suffers from hearing loss and Post-Traumatic Stress

Disorder (PTSD). Lide is rated 40% disabled by the VA.

       4.3      Plaintiff Ryan Schmaltz is a United States citizen and currently resides in the

State of Indiana. Schmaltz served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Schmaltz was in the berthing section of

the Cole, lying in his rack, talking to a shipmate. After the explosion, Schmaltz was initially

disoriented but managed to dress himself and report to the repair locker. At this time, Schmaltz

volunteered to go to the blast site to assist his fellow sailors. However, as he walked toward

the hatch, Schmaltz experienced an overwhelming panic attack and was unable to move

forward. To this day, Schmaltz experiences significant depression due to his inability to assist

his fallen and wounded USS Cole shipmates. Additionally, because of this specific memory

and the overall trauma he experienced during the Cole attack, Schmaltz currently suffers from

PTSD rated as 100% disabling by the VA.

       4.4      Plaintiff Justin Crowe is a United States citizen and currently resides in the

State of Florida. Chief Petty Officer Crowe served in the United States Navy and was stationed

aboard the USS Cole at the time of the attack. After the explosion, Crowe was instructed to

retrieve the remains of his fallen shipmates. Thus, he witnessed numerous mangled body parts


                                               31
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 32 of 61




scattered throughout the ship. Because of this specific memory and the overall trauma he

experienced during the Cole attack, Crowe currently suffers from significant mental anguish.

       4.5      Plaintiff James Parlier is a United States citizen and currently resides in the

State of North Carolina. Command Master Chief Parlier served in the United States Navy and

was stationed aboard the USS Cole at the time of the attack. Prior to the bombing, Parlier was

in the ship training room for a meeting and sat approximately hundred (100) feet from the blast

area. When the blast occurred, Parlier felt the ship lift up out of the water. After regaining his

composure, Parlier rushed to the blast site to assist other sailors. This included Parlier

providing CPR to the late Craig Wibberley, who he was tragically unable to revive.

Additionally, Parlier performed CPR on approximately forty (40) other injured sailors.

Because of this specific memory and the overall trauma he experienced during the Cole attack,

Parlier currently suffers from PTSD. Parlier is rated 80% disabled by the VA.

       4.6      Plaintiff Lori Austin is a United States citizen and currently resides in the State

of California. Petty Officer 2nd Class Austin served in the United States Navy and was

stationed aboard the USS Cole at the time of the attack. Prior to the bombing, Austin was in

the wardroom leaning against a bulkhead. At this time, she was waiting to serve lunch to her

fellow sailors. Immediately after the explosion, Austin hit her head violently against the

bulkhead and sustained a concussion. As a result of her head injury, Austin currently suffers

from vertigo. Additionally, because of the overall trauma she experienced during the Cole

attack, Austin currently suffers from hearing loss and PTSD. She is rated 100% disabled by

the VA.

       4.7      Plaintiff Terry Duff is a United States citizen and currently resides in the State

of Ohio. Petty Officer 2nd Class Duff served in the United States Navy and was stationed


                                                 32
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 33 of 61




aboard the USS Cole at the time of the attack. Prior to the bombing, Duff was in the chow line

on the mess deck. Because of the force of the explosion and ensuing shrapnel, Duff suffered

numerous physical injuries during the attack, including shrapnel scarring, shoulder and knee

impingement, Bursitis, Tinnitus, and a Traumatic Brain Injury (TBI). Additionally, because of

the overall trauma he experienced during the Cole attack, Duff currently suffers from PTSD.

Terry Duff is rated 100% disabled by the VA.

       4.8      Plaintiff Aaron Toney is a United States citizen and currently resides in the

State of California. Toney served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. After the bombing, Toney remained on board the vessel and

assisted in recovery efforts. As a result, Toney suffered severe emotional distress and mental

anguish. For instance, he currently suffers from PTSD and is rated 30% disabled by the VA.

       4.9      Plaintiff Carl Wingate is a United States citizen and currently resides in the

State of Florida. Wingate served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Wingate was stationed below the primary

deck in his bunk. The force of the explosion caused Wingate to be thrown from his bunk onto

the deck. Because of this violent impact, Wingate suffered severe and permanent injuries to

his spine. Due to these injuries, Wingate developed chronic back pain requiring extensive

medical treatment. Additionally, because of the attack and his efforts to assist other sailors

during the post-blast chaos, Wingate suffered severe emotional distress and mental anguish.

Currently, Wingate suffers from PTSD, chronic anxiety, and depression.

       4.10     Plaintiff David Morales is a United States citizen and currently resides in the

State of Colorado. Morales served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Morales was stationed below the main


                                               33
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 34 of 61




deck and waterline, within twenty-five (25) feet of the blast-site. The force of the explosion

threw Morales from his bunk onto the deck. Because of this violent impact, Morales suffered

whiplash and trauma to his face. Due to this neck injury, Morales now suffers from

degenerative disk disease requiring extensive medical treatment. Additionally, Morales

currently suffers from PTSD and is rated 30% disabled by the VA.

       4.11    Plaintiff Edward Love is a United States citizen and currently resides in the

State of New York. Love served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Love was stationed on the top side of the

ship within twenty-five (25) feet of the blast-site. The force of the explosion caused Love to

rupture the tympanic membrane of his right ear. Additionally, because of the attack and his

efforts to assist other sailors during the post-blast chaos, Love suffered severe emotional

distress and mental anguish. Currently, Wingate suffers from PTSD, chronic anxiety, and is

rated 40% disabled by the VA.

       4.12    Plaintiff Eric Williams is a United States citizen and currently resides in the

State of Illinois. Williams served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Williams was stationed at the mess deck.

The force of the explosion and ensuing shrapnel caused Williams to suffer severe and

permanent injuries. Specifically, these injuries included blunt and penetrating head trauma, a

concussion, and skull lacerations resulting in permanent scars. Williams has undergone

extensive medical treatment as a result of these injuries. Additionally, because of the overall

trauma he experienced during the attack, Williams continues to suffer from PTSD, chronic

anxiety, and depression.




                                               34
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 35 of 61




       4.13     Plaintiff Gina Baezinger is a United States citizen and currently resides in the

State of Indiana. Gina Baezinger (formerly Morris) served in the United States Navy and was

stationed aboard the USS Cole at the time of the attack. Prior to the bombing, Baezinger was

stationed below the main deck in the engineering room, approximately one deck above the

blast-site. Because of the overall trauma she experienced during the attack, Baezinger suffered

emotional distress and mental anguish. Additionally, Baezinger currently suffers from PTSD

following her discharge from the Navy in August 2001.

       4.14     Plaintiff Jeremy Stewart is a United States citizen and currently resides in the

State of Virginia. Stewart served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Williams was at the gallery. The force of

the explosion and ensuing shrapnel caused Williams to suffer severe and permanent injuries.

For instance, he sustained shrapnel wounds throughout his body resulting in permanent

scarring, two broken arms, two broken legs, a shattered right foot, and a gastric rupture.

Because of these injuries, Stewart required extensive medical treatment. Currently, Stewart

suffers from PTSD, depression, and is rated 60% disabled by the VA.

       4.15     Plaintiff John Buckley III is a United States citizen and currently resides in

the State of South Carolina. Buckley served in the United States Navy and was stationed aboard

the USS Cole at the time of the attack. Prior to the bombing, Buckley was on the main deck

directly above the water line, approximately ten (10) feet from the blast-site. The force of the

explosion and ensuing shrapnel caused Williams to suffer severe and permanent injuries to his

knees and lower back. Because of these injuries, Buckley required extensive medical treatment

including numerous surgical procedures. Buckley currently suffers from PTSD and is rated

100% disabled by the VA.


                                               35
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 36 of 61




       4.16     Plaintiff Rick Harrison is a United States citizen and currently resides in the

State of Montana. Harrison served in the United States Navy and was stationed aboard the USS

Cole at the time of the attack. Prior to the bombing, Harrison was below deck on the starboard

side of the ship, within thirty-five (35) feet of the blast-site. The force of the explosion and

ensuing shrapnel caused Harrison to suffer severe and permanent injuries to his knees, lower

back, and ear drums. Despite these extensive injuries, Harrison was not immediately

medevacked from the Cole. Instead, Harrison took action as a fire marshal and heroically

remained on board to assist in fire containment and rescue operations. However, during this

operation, Harrison inhaled toxic smoke in a room where the ship’s wiring was burning and

ultimately developed a lung condition. Since the attack, Harrison has undergone intense

medical treatment for his injuries, including numerous surgical procedures. Moreover,

Harrison currently suffers from PTSD and the VA has deemed him unemployable.

       4.17     Plaintiff Robert McTureous is a United States citizen and currently resides in

the State of Georgia. McTureous served in the United States Navy and was stationed aboard

USS Cole at the time of the attack. Prior to the bombing, Buckley was stationed below the

main deck in the oil lab, located at the water line. The force of the explosion and ensuing

shrapnel caused McTureous to suffer severe and permanent injuries. For instance, he ruptured

the tympanic membrane in both his hears resulting in permanent hearing loss. McTureous also

experienced extensive shrapnel wounds and second-degree burns, resulting in permanent

scarring. Because of these injuries, McTureous required intense medical treatment.

McTureous currently suffers from PTSD and is rated 70% disabled by the VA.

       4.18    Plaintiff Kay Moore (formerly Kesha Stidham) is a United States citizen and

currently resides in the State of Ohio. Moore served in the United States Navy and was


                                               36
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 37 of 61




stationed aboard USS Cole at the time of the attack. Prior to the bombing, Moore was located

in the outside galley near the end of the mess line. The force of the explosion and ensuing

shrapnel caused Moore to suffer severe and permanent injuries. These injuries include broken

ribs, a ruptured tympanic membrane in both ears causing permanent hearing loss, and shrapnel

wounds to the face causing permanent scars. Because of these injuries, Moore has undergone

extensive medical treatment. Additionally, Moore currently suffers from PTSD and struggles

to maintain consistent employment as a result of the attack.

       4.19    Plaintiff Corey Reier is a United States citizen and currently resides in the State

of Tennessee. Fire Controlman Second Class Reier served in the United States Navy and was

stationed aboard the USS Cole at the time of the attack. Prior to the attack, Reier was painting

the Forward Phalanx CIWS (“Sea-Wiz”) to prepare it for an upcoming inspection.

Immediately after the blast, Reier was thrown across the room and hit his head. Reier was

tasked with pulling heavy equipment off of his fellow sailors using a hoist and then rendering

first aid. Because of his traumatic experience aboard the Cole, Corey Reier currently suffers

from PTSD.

       4.20    Plaintiff Jessica Kritzas is a United States citizen and currently resides in the

State of Maryland. Chief Petty Officer Kritzas served in the United States Navy and was

stationed aboard the USS Cole at the time of the attack. Prior to the attack, Kritzas was standing

in the lunch line. The force of the explosion suddenly lifted her in the air and threw her against

the starboard side bulkhead. During her collision with the bulkhead, Kritzas felt a significant

twist in her neck and intense ringing in her ears when she fell to the ground. After nearly being

trampled by other sailors, Kritzas managed to make her way to the topside of the ship. She

then assisted other wounded sailors in the battle dressing station. The force of the explosion


                                                37
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 38 of 61




and her ensuing bulkhead collision caused Kritzas to suffer a serious spinal injury, a neck

injury (cervical dystonia), and a shoulder injury. Because of these injuries, Kritzas ultimately

required shoulder surgery. Moreover, Jessica Kritzas continues to suffers from significant

muscle spasms, chronic pain, and PTSD as a result of the Cole attack.

       4.21    Plaintiff Elroy Newton is a United States citizen and currently resides in the

State of South Carolina. Newton served in the United States Navy and was stationed aboard

the USS Cole at the time of the attack. Prior to the attack, Newton was the acting supervisor

at the forward re-fueling station. When the explosion occurred, Newton was very confused

and initially thought the blast came from within the ship. However, when he ran over to

midship, he realized that there was a massive blast hole on the portside of the USS Cole. The

force of the explosion caused Newton to pinch a nerve in his back, which currently causes him

significant back pain. Additionally, because of his traumatic experience aboard the Cole, Elroy

Newton currently suffers from PTSD.

       4.22    Plaintiff Eric Kafka is a United States citizen and currently resides in the State

of Michigan. Kafka served in the United States Navy and was stationed aboard the USS Cole

during the attack. Prior to the explosion, Kafka had just sent his crew to the mess hall for chow

and was relaxing in the breakroom. The force of the ensuing explosion knocked the breakroom

television and steel supporting racks off the wall. Immediately thereafter, the television fell on

top of Kafka and knocked him unconscious. He then hit the ground, resulting in the

hyperextension of his left knee. Kafka also inhaled significant amounts of the toxic smoke

spreading throughout the Cole from the blast site. Because of his traumatic experience aboard

the Cole, Kafka currently suffers from PTSD. He is rated 80% disabled by the VA.




                                                38
              Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 39 of 61




           4.23    Plaintiff Richard E. Smith is a United States citizen and currently resides in the

    State of Ohio. Petty Officer Third Class Smith served in the United States Navy and was

    stationed aboard the USS Dextrous at the time of the USS Cole attack. During the initial USS

    Cole bombing, the USS Dextrous was also stationed in the Port of Yemen and was floating

    several hundred yards away from the Cole. Due to this close proximity to the bombing, Smith

    suffered acoustic ear trauma and hearing loss from the deafening sound of the blast.

    Immediately after the Cole bombing, Smith boarded a transport boat and traveled to the USS

    Cole. Upon arrival, Smith was tasked with gathering the body parts of fallen sailors on the

    Cole and assembling them back together. To accomplish this, Smith located body parts that

    matched and placed them together in large bags. Smith then delivered these “body bags” to

    the pier, where they were ultimately given to the grieving parents of the fallen Cole sailors.

    Furthermore, during the post-blast chaos, Smith had to search the entire USS Cole to locate

    missing crew members. Because of his experience aboard the USS Cole, Richard Smith

    currently suffers from PTSD and hearing loss. 2 The VA rates Richard Smith’s PTSD as 70%

    disabling and his impaired hearing as 30% disabling.

    A.     The Jamisha Davis Family

           4.24    Plaintiff Jamisha Davis is a United States citizen and currently resides in the

    State of North Carolina. Deck Seaman Jamisha Davis (then Thompson) served in the United



2
 This Court has previously relied on the Restatement (Second) of Torts to determine the
appropriate standard of liability in an FSIA action. See Flanagan, 87 F. Supp. 3d at 115. Under
the Restatement, a defendant shall be liable for IIED to “any other person who is present at the
time [of the extreme and outrageous conduct], if such distress results in bodily harm.”
RESTATEMENT (SECOND) OF TORTS § 46(1)(2)(a)(1965) (emphasis added). Smith was
stationed in the Port of Yemen in very close proximity to the USS Cole at the time of the attack,
suffered hearing loss from the blast, and assisted in rescue efforts thereafter. Accordingly, under
Restatement § 46(1)(2)(a), Iran may be held liable for IIED damages as if Richard Smith were
physically aboard the USS Cole at the time of the initial bombing.
                                                39
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 40 of 61




States Navy and was stationed aboard the USS Cole at the time of the attack. Before the

explosion, Davis was in her bedroom getting ready for lunch. After the blast, the lights went

out and everyone in the room fell to the ground. As a result, Davis hit her shoulder with

significant force. Davis then heard her bunkmates screaming. When Davis exited the bedroom,

she saw smoke throughout the ship and became overwhelmed by the smell. Because of her

experience aboard the Cole, Davis currently suffers from shoulder pain and PTSD.

       4.25    Plaintiff Chauntavia Peterkin is a United States citizen and currently resides in

the State of North Carolina. Chauntavia Peterkin is Jamisha Davis’ daughter. Because of the

USS Cole attack and Jamisha Davis’ subsequent injuries, Chauntavia Peterkin suffers from

mental anguish, bereavement, grief, and loss of society and comfort.

       4.26    Plaintiff Dwight Thompson is a United States citizen and currently resides in

the State of North Carolina. Dwight Thompson is Jamisha Davis’ father. Because of the USS

Cole attack and Jamisha Davis’ subsequent injuries, Dwight Thompson suffers from mental

anguish, bereavement, grief, and loss of society and comfort.

       4.27    Plaintiff Latoya Brown is a United States citizen and currently resides in the

State of North Carolina. Latoya Brown is Jamisha Davis’ sister. Because of the USS Cole

attack and Jamisha Davis’ subsequent injuries, Latoya Brown suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

B.     The Christopher Nolf Family

       4.28    Plaintiff Christopher Nolf is a United States citizen and currently resides in the

State of Pennsylvania. Quartermaster Navigation Nolf served in the United States Navy and

was stationed aboard the USS Cole at the time of the attack. Prior to the bombing, Nolf

collected trash from the bridge area of the ship and brought it down for trash boats to collect.


                                               40
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 41 of 61




Thereafter, Nolf went to the chart room to type an email to send to his family. Suddenly, Nolf

heard a large explosion which caused the Cole to shake violently. The computer base stored

in overhead cabinets then fell on Nolf’s head. After regaining his composure, Nolf ran to the

rear of the ship to assist others. At this point, Nolf witnessed his best friend, the late Craig

Wibberley, lying on a stretcher with mangled legs and a hole in the side of his head. This sight

still haunts Nolf to this day. Additionally, during the post-blast chaos, the ship passageways

were extremely crowded with both injured sailors and sailors rendering medical attention. As

a result of this congestion and activity, Nolf repeatedly smashed multiple sections of his legs

against the steel of the ship while rushing to assist others. Because of his experience aboard

the Cole, Christopher Nolf currently suffers from chronic knee pain and PTSD.

       4.29    Plaintiff Gail Nolf is a United States citizen and currently resides in the State

of Pennsylvania. Gail Nolf is Christopher Nolf’s mother. Because of the USS Cole attack and

Christopher Nolf’s subsequent injuries, Gail Nolf suffers from mental anguish, bereavement,

grief, and loss of society and comfort.

       4.30    Plaintiff Gregory Nolf is a United States citizen and currently resides in the

State of Pennsylvania. Gregory Nolf is Christopher Nolf’s brother. Because of the USS Cole

attack and Christopher Nolf’s subsequent injuries, Gregory Nolf suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

C.     The Keith Lorensen Family

       4.31     Plaintiff Keith Lorensen is a United States citizen and currently resides in the

State of Minnesota. Lorensen served in the United States Navy and was stationed aboard USS

Cole at the time of the attack. Prior to the bombing, Lorensen was stationed below the primary

deck in the Chief Petty Officer’s mess. The force of the explosion and ensuing shrapnel caused


                                               41
          Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 42 of 61




Lorensen to suffer a compound open fracture of his right femur, a left wrist fracture, and

numerous facial lacerations. Because of these injuries, Lorensen required extensive medical

treatment. Additionally Lorsensen currently suffers from PTSD and is rated 60% disabled by

the VA.

       4.32    Plaintiff Lisa Lorensen is a United States citizen and currently resides in the

State of Minnesota. Lisa is Keith Lorensen’s wife and the two were married at the time of the

USS Cole attack. During the attack, Lisa Lorensen was the command ombudsman and was

responsible for coordinating all information between the command and the families of USS

Cole crewmembers. Accordingly, Lisa Lorsensen was both aware of the bombing shortly after

it occurred and that her husband was severely injured. Because of the USS Cole attack and

Keith Lorensen’s subsequent injuries, Lisa Lorensen suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

D.     The Martin Songer Family

       4.33    Plaintiff Martin Songer is a United States citizen and currently resides in the

State of Louisiana. Songer served in the United States Navy and was stationed aboard USS

Cole at the time of the attack. Prior to the bombing, Songer was stationed in the ship’s

boatswain shop deck in the Chief Petty Officer’s mess. The force of the explosion and ensuing

shrapnel caused Songer to suffer blunt force trauma. Additionally, because of the overall

trauma he experienced during the attack, Songer suffered emotional stress and mental anguish.

Currently, Songer continues to suffer from PTSD.

       4.34    Plaintiff Shelly Songer is a United States citizen and currently resides in the

State of Louisiana. Shelley is Martin Songer’s wife and the two were married at the time of

the USS Cole attack. Because of the USS Cole attack and Martin Songer’s subsequent injuries,


                                              42
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 43 of 61




Shelley Songer suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

E.     The Margaret Lopez Family

       4.35    Plaintiff Margaret Lopez is a United States citizen and currently resides in the

State of Texas. Lopez served in the United States Navy and was stationed aboard USS Cole at

the time of the attack. Prior to the bombing, Lopez was stationed below the main deck in the

oil lab, located at the water line. The force of the explosion and ensuing shrapnel caused Lopez

to suffer second and third degree burns resulting in permeant scars, blunt force trauma, and

whiplash. Lopez also ruptured the tympanic membrane in both ears causing permanent hearing

loss. Because of these injuries, Lopez required extensive medical treatment. Lopez currently

suffers from PTSD, severe migraines, and the VA has deemed her 100% disabled.

Furthermore, the severity of Lopez’s PTSD caused significant marital strain with her former

husband, Plaintiff Andy Lopez, and the two ultimately divorced after the Cole attack.

       4.36    Plaintiff Andy Lopez is a United States citizen and currently resides in the State

of Texas. Andy was Margaret Lopez’s husband and the two were married at the time of the

USS Cole attack. They are currently divorced; however, because of the USS Cole attack and

Margaret Lopez’s subsequent injuries, Martin Lopez suffered from mental anguish,

bereavement, grief, and loss of society and comfort during their marriage.

F.     The Late Rubin Smith

       4.37    Rubin Smith, deceased, was a United States citizen who resided in the State of

North Carolina when he passed away. Smith served in the United States Navy and was

stationed aboard USS Cole at the time of the attack. Prior to the bombing, Smith was lying

down in his bunk below the primary deck. The force of the explosion threw Smith from his


                                               43
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 44 of 61




bunk and caused him to violently hit his ankle against the floor. As a result, Smith dislocated

and tore several nerves in his ankle. Additionally, because of the overall trauma he experienced

during the attack, Smith suffered emotional and mental stress. To treat these injuries, Smith

required intense medical and psychological treatment. Smith also suffered from severe PTSD

and chronic anxiety up to the time of his death on May 22, 2011.

        4.38    Plaintiff Tracy Smith is Rubin Smith’s wife and the Personal Representative of

his Estate. See Harrison v. Republic of Sudan, 882 F. Supp. 2d 23, 26 n.1. (D.D.C. 2012),

vacated, 139 S. Ct. 1048 (2019). In a FSIA lawsuit, the law of the state where the estate is

established determines whether the estate may maintain a cause of action suffered during the

decedent’s life. See Taylor v. Islamic Republic of Iran, 811 F.Supp.2d 1, 12–13 (D.D.C. 2011).

As such, Tracy Smith asserts this claim against Iran on behalf of the Estate of Rubin Smith

under North Carolina law. See id.at 13 (quoting N.C. Gen.Stat. § 28A–18–1) (“North Carolina

law provides that ‘[u]pon the death of any person, all demands whatsoever, and rights to

prosecute or defend any action ... existing in favor of or against such person ... shall survive to

and against the personal representative ... of his estate.”’).

        4.39    Additionally, because of the USS Cole attack and Rubin Smith’s subsequent

injuries, Tracy Smith suffered from mental anguish, bereavement, grief, and loss of society

and comfort during their marriage.

G.      The Sean Powell Family

        4.40    Plaintiff Sean Powell is a United States citizen and currently resides in the State

of Florida. Damage Controlman Powell served in the United States Navy and was stationed

aboard the USS Cole at the time of the attack. The post-blast shrapnel struck Powell in the

lower leg and he suffered a hairline left ankle fracture as a result. Powell later received a Purple


                                                 44
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 45 of 61




Heart. Because of his traumatic experience aboard the Cole, Powell currently suffers from

PTSD.

        4.41   Plaintiff Kenya Powell is a United States citizen and currently resides in the

State of Florida. Kenya Powell is Sean Powell’s mother. Because of the USS Cole attack and

Sean Powell’s subsequent injuries, Kenya Powell suffers from mental anguish, bereavement,

grief, and loss of society and comfort.

        4.42   Plaintiff Steven Powell is a United States citizen and currently resides in the

State of Florida. Steven Powell is Sean Powell’s father. Because of the USS Cole attack and

Sean Powell’s subsequent injuries, Steven Powell suffers from mental anguish, bereavement,

grief, and loss of society and comfort.

        4.43   Plaintiff Ashley Misch is a United States citizen and currently resides in the

State of Florida. Ashley Misch is Sean Powell’s sister. Because of the USS Cole attack and

Sean Powell’s subsequent injuries, Ashley Misch suffers from mental anguish, bereavement,

grief, and loss of society and comfort.

H.      The Jeffrey Vinneau Family

        4.44   Plaintiff Jeffrey Vinneau is a United States citizen and currently resides in the

State of Virginia. Chief Petty Officer Vinneau served in the United States Navy and was

stationed aboard the USS Cole at the time of the attack. Before the explosion, Vinneau was in

charge of the morning detail on the fantail. This duty included securing the anchor and fuel

lines. Vinneau then walked to the Chief’s Mess for lunch when the blast occurred. Because of

the force of the blast, Vinneau was knocked unconscious and sustained a concussion. His next

memory is waking up in the Aden Hospital drifting in and out of consciousness. Vinneau later

received a Purple Heart. Due to his injuries and traumatic experience aboard the USS Cole,


                                               45
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 46 of 61




Vinneau currently suffers from PTSD and is rated 80% disabled by the VA. Furthermore, the

severity of Vinneau’s PTSD caused significant marital strain with his former wife, Plaintiff

Linda Vinneau, and the two ultimately divorced after the Cole attack.

       4.45    Plaintiff Linda Vinneau is a United States citizen and currently resides in the

State of Virginia. Linda was Jeffrey Vinneau’s wife and the two were married at the time of

the USS Cole attack. They are currently divorced; however, because of the USS Cole attack

and Jeffrey Vinneau’s subsequent injuries, Linda Vinneau suffered from mental anguish,

bereavement, grief, and loss of society and comfort during their marriage.

       4.46    Plaintiff Lauren Crago is a United States citizen and currently resides in the

State of Virginia. Lauren Crago is Jeffrey Vinneau’s daughter. Because of the USS Cole attack

and Jeffrey Vinneau’s subsequent injuries, Lauren Crago suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

I.     The Paul Abney Family

       4.47    Plaintiff Paul Abney is a United States citizen and currently resides in the State

of Virginia. Abney served in the United States Navy and was stationed aboard the USS Cole at

the time of the attack. Prior to the bombing, Abney was in the mess hall about twenty (20) feet

away from the blast site. After the explosion, the sailor sitting across from Abney was thrown

violently over Abney’s head and died. Additionally, Abney suffered shrapnel wounds above

his eye. Because of these specific memories and the overall trauma he experienced during the

Cole attack, Abney currently suffers from PTSD. He is rated 40% disabled by the VA.

       4.48    Plaintiff Madeline Turlich-King is a United States citizen and currently resides

in the State of Florida. Madeline Turlich-King is Paul Abney’s daughter. Because of the USS




                                               46
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 47 of 61




Cole attack and Paul Abney’s subsequent injuries, Madeline Turlich-King suffers from mental

anguish, bereavement, grief, and loss of society and comfort.

       4.49    Plaintiff Amelia Gartley is a United States citizen and currently resides in the

State of Virginia. Amelia Gartley is Paul Abney’s daughter. Because of the USS Cole attack

and Paul Abney’s subsequent injuries, Amelia Gartley suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

J.     The Chad Atwood Family

       4.50    Plaintiff Chad Atwood is a United States citizen and currently resides in the

State of Alaska. Petty Officer Third Class Atwood served in the United States Navy and was

stationed aboard the USS Cole during the attack. Prior to the explosion, Atwood was in the

Combat Systems Equipment Room taking a break from the significant heat. Atwood initially

believed that another ship collided into the Cole when the explosion occurred. After witnessing

smoke, Atwood ran to the damage control locker to change into firefighting gear. Atwood then

traveled to the blast site and was shocked to see the deceased body of a fellow sailor caught in

the mess deck window. Atwood assisted with cleanup efforts and became covered in toxic

smoke. Because of his traumatic experience aboard the Cole, Atwood currently suffers from

PTSD and requires psychological therapy to treat this condition.

       4.51    Plaintiff Gayla Wilson is a United States citizen and currently resides in the

State of Oklahoma. Gayla Wilson is Chad Atwood’s mother. Because of the USS Cole attack

and Chad Atwood’s subsequent injuries, Gayla Wilson suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

       4.52    Plaintiff Heather Nickell is a United States citizen and currently resides in the

State of Oklahoma. Heather Nickell is Chad Atwood’s sister. Because of the USS Cole attack


                                               47
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 48 of 61




and Chad Atwood’s subsequent injuries, Heather Nickell suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

K      The Jason Phillips Family

       4.53    Plaintiff Jason Phillips is a United States citizen and currently resides in the

State of Pennsylvania. Engineman Third Class Phillips served in the United States Navy and

was stationed aboard the USS Cole at the time of the attack. Prior to the attack, Phillips was

exercising on the treadmill following his relief from working in the gallery. Immediately after

the blast, Phillips fell off the treadmill and hit the wall behind him. The auxiliary and main

lights on the Cole then shut off. Phillips rushed to the front firefighting station and heard his

fellow sailors screaming. Thereafter, Phillips stepped in spilt fuel oil on the main space of the

ship and developed a foot infection. Because of his traumatic experience aboard the Cole,

Jason Phillips currently suffers from PTSD and is rated 50% disabled by the VA.

       4.54    Plaintiff Mary Phillips is a United States citizen and currently resides in the

State of Pennsylvania. Mary Phillips is Jason Phillips’ mother. Because of the USS Cole attack

and Jason Phillips’ subsequent injuries, Mary Phillips suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

L.     The Michael Russell Family

       4.55    Plaintiff Michael Russell is a United States citizen and currently resides in the

State of Texas. Chief Quartermaster Russell served in the United States Navy and was

stationed aboard the USS Cole at the time of the attack. Before the explosion, Russell was

eating lunch in the chief’s mess. He sat down to eat his plate of Mexican food when suddenly

the entire room went dark and quiet. Russell was then knocked temporarily unconscious from

the force of the blast and hit his head against the floor. When he woke up, Russell felt blood


                                                48
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 49 of 61




pouring profusely from his head. Thereafter, Russell managed to make his way to the bridge

and was given a bag of ice to curb the bleeding. Russell was ultimately taken to Seber Hospital

in Yemen after the attack for medical treatment. Because of his head trauma and overall

experience aboard the USS Cole, Michael Russell currently suffers from a Traumatic Brain

Injury (TBI) and PTSD. Russell is rated 100% disabled by the VA.

       4.56     Plaintiff Michelle Russell is a United States citizen and currently resides in the

State of Texas. Michelle is Michael Russell’s wife and the two were married at the time of the

USS Cole attack. Because of the USS Cole attack and Michael Russell’s subsequent injuries,

Michelle Russell suffers from mental anguish, bereavement, grief, and loss of society and

comfort.

       4.57     Plaintiff Christian Russell is a United States citizen and currently resides in the

State of Texas. Christian is Michael Russell’s son. Because of the USS Cole attack and

Michael Russell’s subsequent injuries, Russell suffers from mental anguish, bereavement,

grief, and loss of society and comfort.

       4.58     Plaintiff Karissa Russell is a United States citizen and currently resides in the

State of North Carolina. Karissa is Michael Russell’s daughter. Because of the USS Cole attack

and Michael Russell’s subsequent injuries, Karissa Russell suffers from mental anguish,

bereavement, grief, and loss of society and comfort.

                                           V.
                                  FACTUAL ALLEGATIONS

       5.1      The following facts were found by this Court in Flanagan v. Islamic Republic of

Iran, 87 F. Supp. 3d 93 (D.D.C. 2015).




                                                 49
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 50 of 61




A.     The USS Cole Bombing

       5.2      “At approximately 8:30 a.m. on October 12, 2000, the Cole entered the Port of

Aden, Yemen, to temporarily stop for refueling. The Cole, an Arleigh Burke Class Destroyer,

was the twenty-fifth Navy ship to stop in Aden Harbor for refueling over the previous nineteen

months. As of October 2000, the ship had a crew of twenty-six officers and 270 enlisted

personnel. The Cole departed from its home port of Norfolk, Virginia, on August 8, 2000, before

patrolling the Mediterranean Sea. On October 9, 2000, the ship transited the Suez Canal and

headed for Yemen. At the time that the ship entered the Port of Aden on October 12, 2000, the

U.S. Department of Defense terrorist threat level in Aden was ‘Threat Condition

(THREATCON) BRAVO,’ which indicated an ‘increased and more predictable threat of

terrorist activity.”’ Flanagan, 87 F. Supp. 3d at 98 (citing Rux, et. al. v. Republic of Sudan, 495

F.Supp.2d 541 (E.D. Va. 2007)).

       5.3      “At approximately 8:49 a.m., the Cole moored starboard side to Refueling

Dolphin Seven, near the mouth of the harbor. The ship began refueling at approximately 10:31

a.m. At approximately 11:10 a.m., one of the sailors standing watch over the refueling noticed

a small boat heading ‘fast and hard’ toward the Cole from the direction of the city. The boat,

painted white with fire red trim, was about thirty-five feet long and six to seven feet wide and

had a shallow V-hull. It looked ‘brand new.’ The boat was similar in size and shape to many

other small vessels in the harbor, including the service craft that had been alongside the Cole.”

Id.

       5.4      “The boat was manned by two males, both of whom appeared to be in their early

thirties. The two men slowed the boat as they approached the Cole, maneuvered it parallel to the




                                                50
              Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 51 of 61




ship and came down the port side headed aft. As they did so, the two men in the boat were

smiling, and waved to the crew. Seconds later, the boat exploded.” Id.

        5.5      The explosion occurred between approximately 11:15 and 11:18 a.m., just as

some of the crew were sitting down for lunch. The blast ripped a thirty-two (32) by thirty-six

(36) foot hole in the port side and smoke, dust, and fuel vapors filled the air. The main engine

room, auxiliary machine room, and the dry provisions storeroom were flooded. Several

chambers, including the Crew and Chief Petty Officer's Galley, were structurally destroyed. Id.

        5.6      “The blast and its after-effects killed seventeen Navy sailors, all of them

American citizens.” Id.

        5.7      The terrorist organization Al-Qaeda carried out the USS Cole bombing.

Flanagan, 87 F. Supp. 3d at 103, 108. Specifically, Al-Qaeda founder Osama Bin Laden and

member Abd Rahim Hussayn Muhamad al Nashiri played an instrumental role in the planning

and execution the October 12, 2000 bombing of the ship. Id.

B.     Iran’s Material Support for Bin Laden and Al-Qaeda

        5.8      Around 1991, Iran and Sudan formed a “tripartite front” to foster coordination

between Sunni and Shia extremists and join forces against their common enemy, the United

States of America. Id. at 103. This partnership ultimately offered Al-Qaeda the opportunity to

develop a relationship with Iranian officials, Hezbollah, and other terrorist organizations

“dedicated to attacking United States personnel, military targets, and citizens in the Middle

East.” Id.

        5.9      Iranians are Shias and Bin Laden was a Sunni. Because of these ideological

differences, the partnership between Al-Qaeda and Iran was very unusual. However, the

relationship was quite successful due to Iran and Bin Laden’s mutual hared of “infidels in the


                                               51
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 52 of 61




United States.” Id. at 104. For example, Iran indirectly provided material support to Al-Qaeda

by offering large scale funding and training to the Lebanese terrorist organization Hezbollah.

Id. Iran provided this support through the Iran Revolutionary Guard Corps (IRGC), a parallel

military force tasked with protecting Iran’s revolution at home and spreading it abroad. Id. at

104, 106. Therefore, Hezbollah maintains a “particularly close relationship with the IRGC”

since the terrorist organization was founded in the early 1980’s. Id. at 106.

       5.10    In the early 1990’s, Hezbollah enjoyed a high degree of independence in

Lebanon. Id. Without the need to hide its operations, Hezbollah offered Al-Qaeda a “superb”

level of training. Id. For this reason, in 1993 Al-Qaeda operatives traveled to the Bekka Valley

in Lebanon for training in explosives, intelligence, and security. Id. During this time, Bin Laden

“reportedly showed particular interest in learning how to use truck bombs such as the one that

killed 241 U.S. Marines in Lebanon in 1983.” Id. In fact, the bomb used in the USS Cole attack

is similar to bombs designed by Hezbollah. Id. at 108. Therefore, Al-Qaeda possibly learned to

develop the USS Cole bomb while training with Hezbollah in the early 1990s. Id.

       5.11    Iran also offered significant logistical support to Al-Qaeda. For instance, Iran’s

Ministry of Intelligence and Security (MOIS) offered Al-Qaeda operatives in Iran identification

cards and passports. Id. at 104. Iran even allowed certain Al-Qaeda members and leaders to enter

the country without stamping their passports. Id. at 107. This logistical support was invaluable

as it facilitated the flow of new Al-Qaeda recruits who lacked experience traveling covertly

between countries. Id. at 107–108. The logistical support also enabled better communication

and coordination between various Al-Qaeda cells. Id. at 108. Lastly, Iran’s logistical support

helped Al-Qaeda maintain its organizational hierarchy. If Al-Qaeda leaders had visas showing




                                                52
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 53 of 61




an Iranian stamp or a link to Afghanistan, they would likely attract attention from border security

officials in middle eastern countries hostile to Al-Qaeda like Saudi Arabia. Id. at 107.

       5.12     For these reasons, at the time of the USS Cole bombing, the relationship between

Iran, Bin Laden, and Al-Qaeda was firmly established. Iran also reportedly contributed to Al-

Qaeda’s efforts to set up a Yemen terrorist network. For instance, the 1999 U.S. State

Department terrorism report noted that Iran was providing training and logistical support to

extremist groups like Al-Qaeda operating in the Gulf of Yemen. Id. at 108. Because of this

material support, Al-Qaeda operative Abd Rahim Hussayn Muhamad al Nashiri, one of the

masterminds of the Cole attack, traveled from Yemen to Afghanistan before and after the Cole

bombing by way of safe passage through Iran. See id. (“Certainly, during the late 1990s and

through 2000, Iran was the common route that al-Qaeda members used when traveling from gulf

countries such as Yemen to Afghanistan.”).

                                           VI.
                                     RELATED ACTIONS

       6.1      In 2008, Congress amended the FSIA and moved 28 U.S.C. § 1605(a)(7) to a new

section, 28 U.S.C. § 1605A. See Opati v. Republic of Sudan, 140 S. Ct. 1601 (2020). In doing

so, Congress created an express federal cause of action for acts of terrorism and a limitations

period for providing such action. See id.; 28 U.S.C. §§1605A(c); 1605A(b).

       6.2      Under 1605A(b), “[a]n action may be brought or maintained under this section

if…a related action was commenced under section 1605(a)(7) (before the date of the enactment

of this section)… not later than the latter of—

      (1) 10 years after April 24, 1996; or
      (2) 10 years after the date on which the cause of action arose.”

28 U.S.C. § 1605A(b).


                                                  53
                 Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 54 of 61




           6.3      Pursuant to § 1605A(b), Plaintiffs hereby commence this action as a “related

    action” to the following case two (2) cases:

    A.       Rux v. the Republic of Sudan, 495 F. Supp. 2d 541 (E.D. Va. 2007). 3

           6.4      The Rux Plaintiffs 4 were fifty-nine (59) surviving family members of the

    seventeen (17) Navy sailors who died aboard the USS Cole on October 12, 2000. Rux, 495 F.

    Supp. 2d at 545–46. On July 16, 2004, the Rux Plaintiffs filed a lawsuit against Sudan under

    § 1605(a)(7) of the FSIA. Id. at 543. Like the Plaintiffs in this case (many of whom were also

    plaintiffs in Rux), the Rux plaintiffs were United States citizens seeking money damages arising

    out of the provision of material support and assistance to Al-Qaeda prior to the Cole attack. Id.

    For these reasons, Rux and this lawsuit arise out of the same incident and act. Accordingly,

    Plaintiffs maintain this suit as a “related action” to Rux under § 1605A(b) and file this suit within

    § 1605A(b)’s limitations period.

    B.       Chiemi YORK, et al. v. AL QAEDA ISLAMIC ARMY, et al. 5

           6.5      The York plaintiffs were family members of U.S. citizens tragically killed in the

    September 11, 2001 (“9/11”) terrorist bombing of the World Trade Center. The York plaintiffs

    filed a lawsuit against the Al Qaeda Islamic Army, Osama Bin Laden, and numerous other

    defendants involved in the 9/11 attack on July 24, 2003 under § 1605(a)(7) of the FSIA. Similar



3
  See Case No. 2:04-cv-00428-RGD-TEM.
4
  The following named Plaintiffs in this action were also plaintiffs in Rux: Olivia Rux; Mona Gunn;
Anton Gunn; Jamal Gunn; Jason Gunn; Preshilla Caprice Kumar; Theresa Embry; Diane
McDaniels; Frederica Phoenix (then McDaniels); Sarah Esquivel; Lorrie Triplett; Andrea Triplett;
Savannah R. Triplett; Freddie Triplett; Kevin Triplett; Sharla Costelow; Brady Costelow; Ethan
Costelow; Dorothy Costelow; Etta Parlett; Leroy Parlett; Matthew Parlett; Hannah Parlett; Kera
Miller; Sandra Francis; Ronald Francis; Kathy Brown; Kevin Roy; Sean Walsh; Deborah
Swenchonis; Gary Swenchonis; Shalala Swenchonis; Patricia A. Wibberley; Thomas Wibberley;
Toni Lewis (then Wibberley); Noah Clodfelter; Simeona Santiago; Jaime Owens; Isabella Owens;
Jacqueline Saunders; Isley Saunders; and Jocelyn Saunders.
5
  See Case No. 1:03-cv-05494-RCC (S.D.N.Y. 2003).
                                                 54
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 55 of 61




to this pleading, the Original Complaint in York alleged that Bin Laden and Al Qaeda “forged

alliances with…representatives of the government of Iran, and its associated group, Hezbollah,

for the purpose of working together against their perceived common enemies in the West,

particularly the United States.” Furthermore, the York Complaint notes that Al Qaeda committed

both the 9/11 terrorist attack and the USS Cole bombing. York was voluntarily dismissed under

Federal Rule of Civil Procedure 41(a)(1)(i) before the entry of any judgment.

       6.6      Because of these factual similarities, both York and this action arise in part out of

the same act – the strategic partnership between Iran, by and through Hezbollah, Osama Bin

Laden, and Al Qaeda regarding the planning and execution of terrorist attacks committed against

the United States of America. Therefore, Plaintiffs also maintain this suit as a “related action” to

York under 28 U.S.C. § 1605A(b) and file this suit within the statute’s limitations period.

                                               VII.
                                            LIABILITY

A.     Intentional Inflection of Emotional Distress (IIED).

       7.1      This Court has previously held that “[a]cts of terrorism are by their very

definition extreme and outrageous and intended to cause the highest degree of emotional

distress.” Belkin v. Islamic Republic of Iran, 667 F.Supp.2d 8, 22 (D.D.C. 2009) (citing Stethem

v. Islamic Republic of Iran, 202 F.Supp. 2d 78, 89 (D.D.C.2002)). The material support

Defendant Iran provided to Al-Qaeda and Osama Bin Laden fostered the terrorist organization’s

success and ultimately allowed Al-Qaeda to perpetrate the October 12, 2000 attack on the USS

Cole. See Flanagan, 87 F. Supp. 3d at 116–117.

       7.2      Therefore, the material support provided to Al-Qaeda and Bin Laden by

Defendant Iran constitutes extreme and outrageous conduct intended to cause Plaintiffs severe

emotional distress. These actions were undertaken deliberately and recklessly, with knowledge

                                                 55
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 56 of 61




that the material support provided to Al-Qaeda and Bin Laden would cause severe emotional

distress to Plaintiffs. More specifically, severe emotional distress was caused to the Surviving

Family-Plaintiffs (who all lost a loved one during the Cole attack), the Navy-Plaintiffs (who

were all extremely fortunate to survive the USS Cole attack), and the Immediate

Family-Plaintiffs (who all suffered emotional trauma following their immediate family

member’s experience during the Cole attack).

       7.3      Defendant, by engaging in this intentional, unlawful conduct, intentionally

inflicted emotional distress upon these Plaintiffs and may be held liable for Plaintiffs’ damages

accordingly under 28 U.S.C. § 1605A(c). Id. at 116.

B.     Solatium

       7.4      Moreover, because of Defendant’s intentional, outrageous, and extreme conduct,

the Surviving Family-Plaintiffs and the Immediate Family-Plaintiffs have collectively suffered

mental anguish, bereavement, grief, and loss of society and comfort. Therefore, Defendant is

liable for solatium damages suffered by these Plaintiffs. See Murphy v. Islamic Republic of Iran,

740 F. Supp. 2d 51, 79 (D.D.C. 2010) (noting that family members of both deceased and

surviving service members qualify for solatium damages under the FSIA).

C.     Punitive Damages

       7.5      Following a 2008 amendment to the FSIA, 28 U.S.C. § 1605A(c) specifically

authorizes a claim for punitive damages arising from state-sponsored acts of terrorism. See Opati

v. Republic of Sudan, 140 S. Ct. 1601, 1606 (2020). In Opati, the United States Supreme Court

held that the FSIA expressly authorized terrorist victims to recover punitive damages for past

conduct. Id. at 1608–09. In other words, the FSIA applies retroactively. Id.




                                               56
             Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 57 of 61




       7.6      The planning and execution of the USS Cole attack by Osama Bin Laden and Al-

Qaeda was malicious, willful, unlawful, reckless, and done so in wanton disregard for life and

the standards of law that govern the actions of civilized nations. Defendant Iran’s provision of

material support to Al-Qaeda and Bin-Laden is equally heinous. See Flanagan, 87 F. Supp. 3d

at 119. Additionally, by supporting Bin Laden and Al-Qaeda, Iran clearly intended to further

their own anti-American agenda. See id.

       7.7      In FSIA actions, this Court has also acknowledged the significant need to impose

punitive damages to deter liable defendants from committing future acts of terrorism. See, e.g.,

id. at 122 (“Were this Court not to impose punitive damages for what was a spectacular terrorist

act, this would be read by Iranian government officials as indicating a significant weakening of

U.S. pressure on Iran to end its support for terrorism against Americans.”). Iran remains the most

significant threat to U.S. service members stationed in the Middle East. See U.S. DEPT. OF

STATE, OUTLAW REGIME: A CHRONICLE OF IRAN’S DESTRUCTIVE ACTIVITIES

(Sep. 17, 2020) at 13, https://www.state.gov/wp-content/uploads/2020/09/Outlaw-Regime-

2020-A-Chronicle-of-Irans-Destabilizing-Activity.pdf (concluding that “Iran’s support for Shia

militants in Iraq remains the primary threat to US personnel there.”). Lastly, Iran’s tremendous

wealth supports an award for punitive damages. Specifically, the Heritage Foundation estimated

Iran’s 2020 GDP at $1.5 trillion. See https://www.heritage.org/index/country/iran (last visited

March 18, 2021) (emphasis added).

       7.8      For these reasons, Plaintiffs are entitled to recover punitive damages from

Defendant Iran under 28 U.S.C. § 1605A(c). See Flanagan, 87 F. Supp. 3d at 118–122.




                                               57
                 Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 58 of 61




                                             VIII.
                                  DAMAGES & PRAYER FOR RELIEF

           8.1       WHEREFORE, Plaintiffs request that this Court grant judgment in their favor

    against Defendant Iran, and grant the following —

    A.     The Surviving Family-Plaintiffs

           8.2       The Fifty-Eight (58) Surviving Family-Plaintiffs 6 in this Complaint seek these

    damages and other relief against Iran as a result of their tragic loss:

                 a. Solatium damages for the mental anguish, bereavement, grief, and loss of
                    society and comfort consistent with the framework for awarding such
                    damages for family members of deceased terrorist victims in previous FSIA
                    cases, including any upward departure the Court’s deems appropriate for
                    aggravating circumstances 7;

                 b. Punitive damages against Defendant in an amount consistent with the 3.44 to 1
                    ratio used by this Court in previous FSIA cases; 8

                 c. Interest 9;

                 d. Reasonable cost and expenses;

                 e. Reasonable attorney’s fees; and

                 f. Such other and further relief that the Court may determine to be just and
                    equitable under the circumstances.




6
  See supra pp. 18–30 (description of U.S. Navy sailors KIA on the USS Cole and resulting
damages to members of their immediate family).
7
  See Valore v. Islamic Republic of Iran, 700 F.Supp 2d 52, 86 (D.D.C. 2010); Opati v. Republic of
Sudan, 60 F. Supp. 3d 68, 79 (D.D.C. 2014) (noting that the standard solatium award for family
members of deceased terrorism victims is $8 million to spouses, $5 million to parents and children,
and $2.5 million to siblings); see also Greenbaum v. Islamic republic of Iran, 451 F.Supp2d 90,
108 (departing upward from $8 million to $9 million in a widower’s solatium award).
8
  See, e.g., Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d 51, 82 (D.D.C. 2010) (holding that
for every dollar of compensatory damages awarded, the appropriate amount to punish and deter
Iran from supporting terrorism was $3.44).
9
  See, e.g., Certain Underwriters at Lloyd's London v. Great Socialist People's Libyan Arab
Jamahiriya, 811 F. Supp. 2d 53, 75–76 (D.D.C. 2011) (awarding pre-judgment interest against
Syria from the date of attack until final judgment under the FSIA).
                                                  58
              Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 59 of 61




 B.     The Navy-Plaintiffs and Immediate Family-Plaintiffs.

        8.3       The Navy-Plaintiffs and Immediate Family-Plaintiffs seek the following

 damages and other relief against Iran:

              a. For the Thirty-Four (34) Navy-Plaintiffs 10 aboard the USS Cole during the
                 attack – Loss of earning capacity in the past and future;

              b. For the Thirty-Four (34) Navy-Plaintiffs 11 aboard the USS Cole during the
                 attack – Damages for pain and suffering consistent with the framework for
                 assessing such damages developed by this Court in previous FSIA cases,
                 including any upward departures the Court deems appropriate; 12

              c. For the Twenty-Two (22) Immediate Family-Plaintiffs 13 – Solatium damages
                 for the mental anguish, bereavement, grief, and loss of society and comfort
                 consistent with the framework for awarding such damages for family members
                 of surviving terrorist victims in previous FSIA cases, including any upward
                 departure the Court’s deems appropriate for aggravating circumstances; 14

              d. Punitive damages against Defendant in an amount consistent with the 3.44 to 1
                 ratio used by this Court in previous FSIA cases; 15

              e. Interest; 16

              f. Reasonable cost and expenses;

              g. Reasonable attorney’s fees; and

              h. Such other and further relief that the Court may determine to be just and
                 equitable under the circumstances.


10
   See supra pp. 30–49 (descriptions of former U.S. Navy sailors injured on the USS Cole and their
resulting damages).
11
   Id.
12
   See Opati, 60 F. Supp.3d at 77 (“courts in this district have developed a general framework
for assessing pain-and-suffering damages for victims of terrorist attacks…”); see also Peterson
v. Islamic Republic of Iran, 515 F. Supp. 2d 25, 54 (D.D.C. 2007) (departing upward from a $5
million baseline in more severe instances of physical and psychological pain).
13
   See supra pp. 39–49 (descriptions of immediate family members of former U.S. Navy sailors
injured on the USS Cole and their resulting damages).
14
   See Opati,60 F.Supp.3d at 79; Murphy, 740 F. Supp. 2d at 79 (noting that the standard solatium
award for family members of injured terrorism victims is $4 million to spouses, $2.5 million to
parents, $2.5 million to children, and $1.25 million to siblings).
15
   See Murphy, 740 F. Supp. 2d at 82.
16
   See supra note 9.
                                                  59
            Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 60 of 61




Dated: April 30, 2021                 Respectfully submitted,

                                              /s/ Matthew D. McGill
                                              Matthew D. McGill (D.C. Bar No. 481430)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              Telephone: (202) 955-8500
                                              Facsimile: (202) 530-9522
                                              mmcgill@gibsondunn.com
                                              Attorney for All Plaintiffs



                                              Craig W. Carlson (D.C. Bar No. TX0182)
                                              THE CARLSON LAW FIRM, P.C.
                                              100 East Central Expressway
                                              Killeen, TX 76541
                                              Telephone: (254) 526-5688
                                              Facsimile: (254) 526-8204
                                              ccarlson@carlsonattorneys.com
                                              Attorney for All Plaintiffs

                                              /s/ Nelson M. Jones, III
                                              Nelson M. Jones, III (D.C. Bar No. 320266)
                                              The Law Office of Nelson M. Jones III
                                              440 Louisiana Street, Suite 1575
                                              Houston, TX 77002
                                              Telephone: (713)-236-8736
                                              Facsimile: (713)-236-8990
                                              njoneslawfirm@aol.com
                                              Attorney for 63 of 114 Plaintiffs 17


17
  Mr. Jones is Co-Counsel for the followings Plaintiffs: (1) Theresa Embry; (2) Ollesha Smith; (3)
Avinesh Kumar; (4) Hugh Palmer; (5) Preshilla Caprice Kumar; (6) Lorrie Triplett; (7) Andrea
Triplett; (8) Savannah Triplett, (9) Freddie Triplett; (10) Kevin Triplett; (11) Sharla Costelow; (12)
Michael Dillon Pritchard; (13) Brady Costelow; (14); Ethan Costelow; (15) Dorothy Costelow;
(16) Joseph Costelow; (17) Marion Dimauro; (18) Carol Dimauro; (19) Patricia Ryan; (20) Etta
Parlett; (21) Leroy Parlett; (22) Matthew Parlett; (23) Hannah Parlett; (24) Kera Miller; (25)
Sandra Francis; (26) Ronald Francis; (27) David Francis; (28) James Francis; (29) Kevin Roy; (30)
Sean Walsh; (31) Deborah Swenchonis; (32) Gary Swenchonis; (33) Shalala Swenchonis; (34)
Patricia Wibberley; (35) Thomas Wibberley; (36) Toni Lewis; (37) Noah Clodfelter; (38) Simeona
Santiago; (39) Jaime Owens; (40) Isabella Owens; (41) Jacqueline Saunders; (42) Isley Saunders;
(43) Jocelyn Saunders; (44) Aaron Toney; (45) Carl Wingate; (46) David Morales; (47) Edward
                                                  60
           Case 1:21-cv-01187 Document 1 Filed 04/30/21 Page 61 of 61




                                           /s/ Adam S Hall
                                           Adam S. Hall, FL. Bar # 14504*
                                           *Pro-Hac Vice Motion Forthcoming
                                           THE HALL LAW FIRM, P.A.
                                           2665 South Bayshore Drive, Penthouse 1
                                           Miami, FL. 33133
                                           Telephone: (305)-374-5030
                                           Facsimile: (305)-374-5033
                                           adamhall@hallpa.com
                                           Attorney for 63 of 114 Plaintiffs 18




Love; (48) Eric Williams; (49) Gina Baezinger; (50) Jeremy Stewart; (51) John Buckley III; (52)
Rick Harrison; (53) Robert McTureous; (54) Kay Moore; (55); Jessica Kritzas; (56) Elroy Newton;
(57) Keith Lorenson; (58) Lisa Lorenson; (59) Martin Songer; (60) Shelly Songer; (61) Margaret
Lopez; (62) Andy Lopez; and (63) Tracy Smith, Individually and as Personal Representative of
the Estate of Rubin Smith.
18
   Mr. Hall is also Co-Counsel for the Plaintiffs listed in Footnote 17 above.
                                                  61
